Title: To George Washington from Tobias Lear, 2 October 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 2nd 1791

The Attorney General of the United States having received from the Attorney of the District of New York, the necessary documents relative to Samuel Dodge’s case, he called upon me yesterday with the draft of a pardon for said Dodge, which I inserted on the paper which you left in my hands for that purpose; and after having the seal of the United States affixed thereto, I delivered the same into the hands of the Attorney General to transmit to Mr Harrison, the Attorney of the New York District. At the same time that the Attorney General put the draft of the pardon into my hands, he left with me an attested copy of the proceedings of the Circuit Court in Dodge’s case, in order that it might be filed with your papers to shew the ground upon which the said pardon was granted.
Yesterday being the day on which the first year’s rent of your house became due, according to the time fixed by the Corporation, I paid into the hands of Colo. John Shee, the Treasurer of the corporation, five hundred pounds, which was the annual rent fixed by the corporation, and received his receipt for the same, a copy of which I have the honor to enclose.
I have heard nothing more respecting the house to be erected for the President of the United States, since I had the honor of writing to you on the subject; except that it is not probable they will commence the building until next spring.
Upon examining the state of the paint on the front dining room and the yallow drawing Room, it is found to be so much dirted by the flies, that an attempt to wash it in such a manner as would effectually clean it, must tarnish & injure the paint to such a degree as would make it very unsightly; and indeed the carved work in the dining room cannot be made decent by washing, without the greatest risque, and almost certain of breaking off all

the finer parts. I therefore thought upon the whole that it might be best to have these two rooms gone over with a coat of paint, provided it could be done upon reasonable terms. I accordingly sent for a painter, who, after some altercation respecting the terms, agreed to do them for Six pence per square yard, and engages they should look much better than they did last fall. He will go to work tomorrow and is to finish both rooms in two days. The paint of the upper & lower passages appears to be in the Same state with the before mentioned rooms; and if it should be found that it cannot be made decent by washing, and in some degree uniformable to the Rooms after they are painted, I shall have them painted also—I shall, however, take care that whatever painting is done, shall be finished by the 8th of the Month at all events, in order that it may be perfectly dry before your arrival. Your Room will be papered tomorrow. Every thing in the way of cleaning &c. has been delayed ’till that time, that as little injury as possible might be done by the flies, after it should be finished.
I had procured, before you left this place, 15 tons of the best hay (clover & timothy), and shall have laid in before your return, 1000 bushels of Oats—which for 12 horses, at the rate of 12 quarts per day for each horse will last upwards of seven months—so that there will be ample provision for them through the winter; and indeed it is much to be wished that we had room to accommodate all the horses which you have occasion for here; for keeping them at livery at Mr Hiltzeimer’s, is at least double the expense that it is to keep them in your own stable. A few days ago Mr Hiltzeimer sent in his Acct for keeping the horses in his stable from the time of your arrival from the Southward to the 15th of Septr in which he charged 3/ per day for each horse during the whole time of their standing. I thought the Acct very extravagent, and before I paid it, made inquiry of Page & others who keep livery Stables, of the terms upon which they take horses; and was told by them, that they charge £33 per year, if a horse stands through the year, and in that proportion if he stands three months or upwards; but if he stands less than three months they then charge so much per week or per day—the price depending on the season of the year; but never more that 17/ per week. The livery feed being 8 quarts of Oats per day, with plenty of the best hay. Your horses at Mr Hiltzeimer’s had

12 quarts per day; but the additional 4 quarts would not account for the extra price—When I called upon Mr Hiltzeimer to pay his Acct I mentioned these circumstances to him, and in consequence thereof he put each horse @ 2/9 per day; but observed, that he neither would or could reduce his price to the standard of others; for he kept the horses under his care in so much better order than they were kept at any other livery stable, that he always had his stables full at his own price. And further observed, that he had told the person who spoke to him about taking the horses that his price was 3/ per day. Of this, however I knew nothing, having never exchanged a word with him on the subject, nor heard a syllable about it. I asked Major Jackson if he had mentioned the terms to him when he went to him about taking the horses, and he assures me he never mentioned them to him. I paid his Acct @ 2/9 per day for each horse.
The french Minister called upon me last evening and in the course of conversation observed, that he was apprehensive he should not be able to visit the spot intended for the federal City this month as he expected; for the situation of affairs in St Domingo were such as might call for his Attention pretty constantly until they were in a better train than at present, and that he could not justify to himself an absence from the seat of government at this critical moment when his aid might be wanted, and every thing for him would naturally be directed here. He however felt so very desireous of seeing the spot and of procuring a lot there, that if between this & the 12th or 14th of the month he could see his way clear to be absent for a short time, he would endeavour to be in George Town by the 7th. In speaking of the Affairs of France, the Minister expressed great confidence in the acquiescence of the Nation in the decree of the Assembly respecting the King’s inviolability. He had no doubt, from every information, but that the determination would be pleasing to the Nation at large, how ever much opposed the Parisian mob might be to it, through the instigation of wicked or designing men. He had no apprehension from any foreign invasion; for he was well assured that the Nation was never so well prepared to repel an attack of that kind, as at this moment—and he was equally well assured that, in the event of an invasion, any parties which might exist among the friends of the Revolution, would be forgotten in their attempt to expel it. Upon the whole, he

appeared to be sanguine in the idea, that tranquility & good order would be effected throughout the nation in less time and with less evil than was generally imagined.
While I am writing Mr Anderson has called upon me to inform me that he has brought his thrashing machine to as great a degree of perfection as he ever expected in his first attempt. He says he has completely overcome the difficulties which occurred when you saw its operation, and that he is perfectly gratified in every point but one, (an important one to be sure) which is the quantity of grain which it will thrash & clean in a day. His calculations on this head have heretofore been extravagent. He says he finds, from repeated experiments, that his present machine (which is the same you saw) with one horse, will thrash & clean, fit for the mill, sixty bushels per day. He observes, that this machine having been altered & amended so often, cannot be expected to perform so well as one made off-hand, without being taken to pieces & put together as this has been. And, moreover, that the size of this is not adapted to performing the most service to be expected from one of these Machines; for it is rather too large for one horse & not large enough for two. He has allotted tomorrow for exhibiting its operation to a number of Gentlemen, and called to request me to attend also—which I shall not fail to do. The Cost of one of the Machines for two horses (including the Patent right) will be, he says, seventy pounds. He shall not think of offering the present one to you; but when its utility is put beyond a doubt; he shall, with your permission, build one for you to go with two horses.
The family are well. Mrs Lear & Major Jackson join with me in sentiments of respectful attachment & sincere regard for yourself, Mrs Washington and all the family. I have the honor to be, with the highest respect & warmest gratitude Sir, Your obliged & Obedt Servt

Tobias Lear.

